OPINION CARMODY, Justice. By its appeal, the employer seeks to have us reverse a Workmen’s Compensation award and declare that claimant’s injury was autogenous and as a matter of law did not “arise out of” his employmeht.  It is clear from the medical testimony that the claimant was susceptible to ■an intervertebral disc problem, and there is no doubt but that it was because of this pre-existing condition that the injury occurred. However, this does not disqualify him from disability benefits, if, under the facts, it is determined that the injury arose out of and in the course of his employment. Reynolds v. Ruidoso Racing Association, Inc., 69 N.M. 248, 365 P.2d 671 (1961); see, also, Ortega v. New Mexico State Highway Department, 77 N.M. 185, 420 P.2d 771 (1966). Employer relies upon only two cases, Luvaul v. A. Ray Barker Motor Co., 72 N.M. 447, 384 P.2d 885 (1963), and, more particularly, upon Berry v. J. C. Penney Co., 74 N.M. 484, 394 P.2d 996 (1964), it being urged that our holding in Berry requires a reversal of this case because, it is contended, there is no reasonable factual •distinction between the two cases. We are not so impressed. In Berry, as in Luvaul, we affirmed a refusal of compensation on the basis that the findings of the trial court were supported by substantial evidence. In both of the above cases, there was a failure of medical proof that the injury was related to the employment. In the instant case, to the contrary, the trial court found, based upon substantial medical testimony, that the activity engaged in by claimant as a part of his employment caused the injury. It must be admitted, as argued by the employer, that the injury might have occurred while the claimant was performing some other activity, such as putting on his trousers, or playing golf, or the like; but, nevertheless, the fact remains that the medical testimony is that the employee’s disc herniated while engaged in activities required of his employment and the court so found.  It requires the citation of no authority that we will not disturb the findings of the trial court which are supported by substantial evidence. Here, the findings are so supported, and the judgment must be affirmed. Attorney’s fees in the amount of $1,000.00 are allowed for claimant’s attorneys in connection with this appeal. It is so ordered. CHAVEZ, C. J., and MOISE and COMPTON, JJ., concur.